WILBUR, Circuit Judge.
I concur in the conclusion reached. I believe, however, that the phrase in subdivision o of section 75, quoted in the main opinion,1 refers to a hearing and report by the conciliation commissioner upon the petition for leave to enforce a lien upon the property of the farmer. As stated in the main opinion, the appellant consented to a hearing of the application by the court before the hearing on the confirmation of the proposal for composition and extension. The appellant did not object to the hearing of the application of the appellee for leave to sell upon the ground that a prior hearing before the conciliation commissioner was necessary. Not having made the point in the court below he cannot make it in this court. The statement of points on an appeal by the appellant does not designate a failure on the part of the court to submit the petition for leave to sell to the conciliation commissioner for heáring prior to. the hearing before the judge and the specifications of error in appellant’s brief do not designate such an error. On the contrary, the appellant states the question on appeal as follows: “The question therefore is, did the Court have jurisdiction and power to make said order at the time that said order was made.” As pointed out in the main opinion the statute expressly provides that such an order may be made prior to the confirmation of the debtor’s composition and extension proposal. But it should be added that since the argument in this case the Supreme Court has héld that although error to depart from the terms of § 75, sub. o, granting an order for leave to enforce a lien the court had jurisdiction so to do. The case is cited in the main opinion, Union Joint Stock Land Bank of Detroit v. Byerly. The court there said [60 S.Ct. 776] :
“In view of the provisions of subsection c [Sec. 75 Bankruptcy Act], it was error for the District Court, in the absence of the preliminary steps required by that subsection, to permit the sheriff to hold the sale. But the court had jurisdiction in the premises. Error committed by it in the exercise of that jurisdiction could have been corrected by appeal from its order.”
I concur in the view of the majority that where the lower court had jurisdiction and the appellant consented to the exercise of jurisdiction the action of the court must be affirmed.

 “ * * * except upon petition made to and granted by the judge after hearing and report by the conciliation commissioner.”